DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 2 June 2021, regarding the Advanced Environmental Technologies, LLC application.

Claims 1, 3, 4, 6, 8, 11, 12, 20-23, 27-29, 35, 41, 45-47, and 89-91 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1, 3, 4, 6, 8, 11, 12, 20-23, 27-29, 35, 41, 45-47, and 89-91 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Peixoto ("In situ microbial fuel cell-based biosensor for organic carbon", Bioelectrochemistry, 81 (2): p. 99-103, June 2011) is the closest prior art to the instant claims.  However, both independent claims 1 and 47 now recite a method and microbial activity measurement system including a natural remediation matrix.  In contrast, Peixoto only teaches use on domestic wastewater, which would not be considered as a remediation matrix, and explicitly states, “results suggested that a correction factor should be applied to measurements done under other environmental conditions. It is clear that further work is required to assess the long term operational stability of the BOD biosensor proposed in the present study. Also, the effect of competing electron .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	15 June 2021